DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 1/08/2021, in which claims 1-22 are currently pending. The application claims Priority from Provisional Application 62958873, filed 01/09/2020.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 1/08/2021. These drawings are acceptable.


Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “receiver(s)”, “effluent communicator” in claim 1, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



    PNG
    media_image1.png
    372
    455
    media_image1.png
    Greyscale

Annotated Fig. 1


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

6- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7- Claims 1-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (PGPUB No. 2002/0148974, cited by Applicants).

As to claims 1-4 and 18, Hung teaches an infrared thermal desorber and its method of use (abstract and Fig. 1) comprising: a desorption housing (housing 1 and its inner structure upon which are mounted the different following modules); an infrared source receiver disposed on the desorption housing and that receives an infrared emission source such that the infrared emission source produces primary infrared emission; (claim 2) further comprising the infrared emission source disposed on the infrared source receiver in infrared line-of-sight with the infrared absorber and that selectively produces primary infrared emission; (claim 3) wherein the infrared emission source comprises a quartz heater  (Fig. 1; the IR source 6 and its mounting structure of the quartz chamber, i.e. receiver placed on structure of housing 1); 
an infrared absorber receiver disposed on the desorption housing and that receives an infrared absorber, such that the infrared absorber receiver is in infrared communication with the infrared emission source so that the infrared absorber receives the primary infrared emission from the infrared emission source, produces thermal energy emission from the primary infrared emission in response to receipt of the primary infrared emission, and communicates the thermal energy emission from the infrared absorber (heating chamber 5 and its holding structure in/on the housing 1 in addition to the thermocouple stage on the top); 
an analyte target receiver disposed on the desorption housing and that receives an analyte target (test sample 9 and its supporting structure in/on the housing structure 1), such that the analyte target receiver is in thermal communication with the infrared absorber disposed in the infrared absorber receiver so that the analyte target receives the thermal energy emission from the infrared absorber, desorbs adsorbed analyte as volatilized analyte from the analyte target in response to receipt of the thermal energy emission from the infrared absorber, and communicates the volatilized analyte from the analyte target; (Claim 4, 6) further comprising the infrared absorber disposed on the infrared absorber receiver and subjects the analyte target to the thermal energy emission such that a temperature of the analyte target increases in response to receipt of the thermal energy emission from the infrared absorber, and the analyte target releases adsorbed analyte disposed on the analyte target as the volatilized analyte in response to the increase of the temperature of the analyte target; and further comprising the analyte target disposed on the analyte target receiver, such that the analyte target receives the thermal energy emission from the infrared absorber and a temperature of the analyte target increases in response to receipt of the thermal energy emission from the infrared absorber, wherein the analyte target releases adsorbed analyte disposed on the analyte target as the volatilized analyte in response to the increase of the temperature of the analyte target (¶ 19-22); 
an effluent communicator disposed on the desorption housing in gas communication with the analyte target and comprising a flow outlet in gas communication with the analyte target, such that the effluent communicator receives the volatilized analyte desorbed from the analyte target in response to analyte target being subjected to the thermal energy emission from the infrared absorber; and communicates the volatilized analyte through the flow outlet from the desorption housing (the part of the chamber, and its structure in/on housing structure 1, with outlet 52 to carry out the desorbed volatilized substances with a carrier gas) .  
As to claims 5, 19, Hung teaches the infrared thermal desorber of claims 1 and 18, further comprising an analyte target slot disposed on the desorption housing, wherein the analyte target is received by the analyte target slot for disposal on the analyte target receiver (Fig. 8; the wafer stage 8 presents tabs to form a space, i.e. slot, to introduce and maintain the sample wafer 9 within the structure of housing 1).  

As to claims 7, 8, Hung teaches the infrared thermal desorber of claim 1, wherein the analyte target receiver is interposed between the infrared source receiver and the infrared absorber receiver (see annotated Fig. 1); (claim 8) further comprising the analyte target disposed on the analyte target receiver and interposed between the infrared emission source and the infrared absorber (target 9 is interposed between stage 4, part of the infrared absorber as construed in the rejection of claim 1, and the IR emission source 6).

As to claims 9-11, Hung teaches the infrared thermal desorber of claim 1, wherein the infrared absorber receiver is interposed between the infrared source receiver and the analyte target receiver; (claim 10), further comprising the infrared absorber disposed on the infrared absorber receiver interposed between the infrared emission source and the analyte target; (claim 11) wherein the analyte target receiver is disposed on an external surface of the infrared absorber (see annotated Fig. 1).  

As to claims 12, 20, Hung teaches the infrared thermal desorber of claims 11 and 18, wherein the desorption housing  (part of stage 4, which is considered as part of housing 1) is moveable over a surface of the analyte target (at the installing of the target and its removal) disposed on the external surface of the desorption housing (any of the surfaces of the structure of housing 1 upon which the target is dispose on) so that the desorption housing is arbitrarily repositionable over a selected portion of the analyte target (See Fig. 1 but is also considered as a mere intended use with the “so that” clause).  

As to claims 13-14, 21, Hung teaches the infrared thermal desorber of claims 1 and 18, further comprising a gas sampling tube (part of 52) in fluid communication with the analyte target and disposed in the effluent communicator at the flow outlet, such that the gas sampling tube receives the volatilized analyte from the analyte target and communicates the volatilized analyte in a gas flow direction from the desorption housing (see Fig. 1); (claims 14, 21) further comprising a flow inlet (part of 51) disposed on the desorption housing in fluid communication with the flow outlet (part of 52), such that the flow inlet receives a background gas flow (carrier gas) so that the background gas flow entrains the volatilized analyte from the analyte target and communicates the volatilized analyte to the effluent communicator (Fig. 1).  

As to claims 15-17, 22, Hung teaches the infrared thermal desorber of claims 1 and 18, further comprising an infrared transmissive gas partition (bottom of part 5) disposed on the desorption housing in infrared communication with the infrared absorber, such that the infrared transmissive gas partition is transmissive to the primary infrared emission from the infrared emission source, communicates the primary infrared emission from the infrared emission source to the infrared absorber, and seals the infrared emission source from the analyte target so that volatilized analyte from the analyte target does not contact the infrared emission source (Fig. 1); (Claim 16) further comprising a power source in electrical communication with the infrared emission source, such that the power source provides electrical power to the infrared emission source from which the infrared emission source produces the primary infrared emission (necessary for the operation of the IR light source); (Claims 17, 22) further comprising an analyzer in fluid communication with the flow outlet, such that the analyzer receives the volatilized analyte from the desorption housing, analyzes the volatilized analyte, and produces a gas analysis from analysis of the volatilized analyte to determine a chemical composition or quantity of the volatilized analyte (¶ 10-13, 21-22 for ex.).


Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886